Citation Nr: 1426093	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  05-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a headache disorder, including due to undiagnosed illness or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971 and from November 1990 to May 1991.  During his periods of active duty, he served in the Republic of Vietnam during the Vietnam War from July 1970 to July 1971, and in Southwest Asia during Operation Desert Shield/Storm from January 1991 to April 1991.  The Veteran also had reserve component service with the Mississippi Army National Guard from 1973 until he was called to active duty in 1990, with periods of verified and unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Following his 1991 release from the second period of active duty, the Veteran returned to reserve service until his separation with more than 25 years of active and reserve service.

This appeal to the Board of Veterans' Appeals  (Board) arises from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran and his wife testified at a personal Decision Review Officer hearing at the RO in April 2006.  A transcript of the hearing is associated with the claims file. 

The Board denied the claim on appeal, and others, in May 2009.  The Veteran appealed the denied claims to the United States Court of Appeals for Veterans Claims (CAVC).  A CAVC Order granted a December 2009 Joint Motion for Partial Remand (JMR), by the Veteran and the VA Secretary.  The JMR vacated the Board's May 2009 denials of the service-connection claims for a cardiovascular disorder, a sinus disorder, a skin condition (claimed as rashes of the face and body), headaches, memory loss, and joint aches, and remanded the appeal for further development and readjudication.  In April 2010, pursuant to the JMR, the Board remanded those claims to the RO. 

In June 2012, after some additional development and readjudication by the RO, the Board again remanded the claim now on appeal for further development.  After the requested development and readjudication by the RO, the Board, in August 2013, again remanded the Veteran's claim of entitlement to service-connection for a headache disorder, including due to undiagnosed illness, with instructions to obtain specific records and to provide the Veteran with an examination for the purpose of determining the nature and etiology of his headache disorder.  The RO complied with the Board's Remand and readjudicated the case in a September 2013 Supplemental Statement of the Case.  All requested actions have been completed to the extent possible.  The matter properly has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The all contents of the claims file, including all records obtained and created during the multiple remands as well as the electronic (virtual) file, have been reviewed.  To the extent the record contains any argument or evidence that has not been considered by the agency of original jurisdiction (AOJ), the Veteran has waived AOJ consideration of that evidence.  See May 2014 Appellant's Post-Remand Brief.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013); see also 38 U.S.C. § 7105(e)(1).


FINDINGS OF FACT

1.  The Veteran's headache disorder consists of cervicogenic/muscle tension headaches and did not manifest in active service; the Veteran's headache disorder is not otherwise etiologically related to his active service.

2.  The Veteran's headache disorder was not caused by any of the Veteran's service-connected disabilities, and has not been worsened or aggravated by any of the Veteran's service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a headache disorder, including as secondary to a service-connected disability, have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the April 2006 Decision Review Officer (DRO) hearing, the hearing officer discussed with the Veteran additional evidence necessary to substantiate the claims.  The Veteran's testimony establishes that he understood the criteria for service connection, that he understood how to establish service connection based on exposure to herbicides, that he understood how to substantiate service connection based on his Persian Gulf service, and that he understood that he could identify or submit any evidence that might assist him to substantiate the claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the hearing officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO issued March 2004 and June 2004 letters which advised the Veteran of the criteria for service connection.  VA has provided additional notice letters to the Veteran including numerous post-adjudicative notices following the Board's four previous decisions in this matter.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  

The Veteran does not allege that he has been prejudiced by any lack of notice and no defect in notice is apparent from the record.  The Board finds that any prejudice due to an error in notice has been overcome in this case by the complete development conducted following the 2010, 2012, and 2013 Board remands.  The record, including the Veteran's testimony at his 2006 personal hearing before the RO and his numerous statements of record, including communications to the Court as part of the Veteran's appeal, demonstrates that the Veteran has actual knowledge of the evidence required to substantiate the claim at issue.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  VA's efforts to locate and obtain all of the Veteran's service records, including Mississippi Army National Guard Records, have been thoroughly documented in prior Board decisions.  In brief, the agency of original jurisdiction (AOJ) entered in the claims file an April 2011 formal finding of unavailability of the Veteran's records at the National Personnel Records Center and notified the Veteran of that finding.  However, the claims file does include service treatment records (including entrance and exit examinations for the Veteran's period of active service from 1990 to 1991), records from the US Army Health Treatment Record Task Force, records from the Mississippi Army National Guard, and the Veteran's pay records from the Defense Finance Accounting Service (DFAS).

When a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  Also, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified.  See, e.g., April 2011 Notification Letter; August 2013 Board Decision and Remand.  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Dixon, 3 Vet. App. at 263 (citing VA Adjudication Manual).  

The Board did seek alternative sources of information and has developed the record with alternative sources of evidence relating to in-service treatment or events to the extent possible.  See, e.g., August 2013 Board Decision and Remand.  Importantly, the Veteran has specifically alleged that his headaches first began after his service in the Persian Gulf.  See, e.g., April 2006 Hearing Transcript.  There is no indication that any missing service treatment records would be beneficial to the Veteran's claims, including particularly establishing a medical nexus between a headache disorder with onset after service and active service.  Neither the Veteran nor his representative has identified any additional, existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that VA has fulfilled its heightened duty to assist in the circumstances of this case.  

With respect to examinations, the Veteran has been afforded several VA examinations pertinent to the claim on appeal including, most recently, an August 2013 examination directly addressing the medical issues pertinent to this appeal.  The examinations and opinions, including particularly the August 2013 examination, are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)..

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits of the Claim

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Where, as here, there are missing service treatment records, the Board has a heightened duty to consider the benefit of the doubt.  Washington, 19 Vet. App. at 370-72.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  As headaches are not listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply in the instant case.  

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran served on the ground in Vietnam, and may be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1).  However, headaches are not among the listed disorders which may be presumed related to exposure to herbicides.  38 C.F.R. § 3.309(e).  Presumptive service connection on this basis is not warranted.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) . 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A 1117(d).  The Veteran has alleged he is entitled to service connection for headaches as due to an undiagnosed illness.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  As discussed in more detail below, the most probative evidence of record establishes that the Veteran's headaches have "a clear and specific etiology and diagnosis."  See August 2013 VA Report of Examination.  Therefore, service connection for the headaches under 38 C.F.R. § 3.317 as due to an undiagnosed illness is not warranted.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  The etiology of the Veteran's headaches is "clear and specific."  The Veteran is also not entitled to service connection for headaches as a medically-unexplained, chronic, multi-symptom illness.

Where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation or as secondary to a service-connected disability.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

This Veteran was presumptively exposed to toxic agents in Vietnam and, potentially, in the Persian Gulf, therefore the Board finds the requirement of an in-service event or injury for the purpose of direct service connection is met.  In addition, the Veteran has been diagnosed with a current headache disorder, specifically, chronic, tension-type headaches.  See, e.g., February 2007 VA Physician H & P Note (diagnosing "chronic headaches - tension type"); August 2013 VA Report of Examination (cervicogenic/muscle tension headaches).  So, the only remaining element is a causal nexus between the Veteran's active service and his current headache disorder.  See Shedden, 381 F.3d at 1167.  

The medical evidence in this case is firmly against any finding that the Veteran's headaches began during his active service.  Notably, the Veteran testified that his current headache disorder did not begin until after his second period of service, during which he served in the Persian Gulf.  See April 2006 DRO Hearing Transcript.  While the medical records do show some scattered complaints of headaches in the 1980s, between the Veteran's two periods of active service, the Veteran's 2006 testimony is consistent with the available service and medical records.  See, e.g., August 1990 Report of Medical Examination (noting no abnormalities indicative of headaches); August 1990 Report of Medical History (indicating no frequent or severe headaches); April 1991 Report of Medical History (same); December 2000 Report of Medical History (same).  The Veteran's current headache disorder had onset after his last period of active service.

While the Veteran testified at his hearing that he sought treatment for headaches within one year of his active service, see April 2006 DRO Hearing Transcript, he reported a later onset to his treating physicians and to VA examiners.  See December 2003 VA Mental Health Initial Evaluation Note (documenting complaints of headaches); February 2007 VA History and Physical Note ("He complains of headaches off and on for the last three to four years."); August 2013 VA Report on Examination ("Onset:  Approx 2002 / 2003 (per Veteran)").  The Veteran has more consistently claimed an onset during or after 2002 and those claims are supported by the available service and medical records.  See, e.g., December 2000 Report of Medical History (indicating no frequent or severe headaches).  The weight of the evidence is against finding that the Veteran's current headache disorder began during his active service or within one year after his service.  Instead, the Board finds that the Veteran's current headache disorder had onset no earlier than 2002.

The Veteran has indicated that he believes that his headaches are related to his service, particularly, to his service-connected sinus condition and/or to his service-connected PTSD.  See April 2006 DRO Hearing Transcript; May 2014 Appellant's Post-Remand Brief.  The record contains no indication that the Veteran or his wife, who has also submitted supportive etiological statements, have the medical training and expertise needed to determine the etiology of the Veteran's current headache disorder where the Veteran suffers from multiple medical conditions, including a nonservice-connected cervical spine disability, and onset was delayed by roughly 10 years.  See Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's and his wife's opinions regarding the etiology of the Veteran's headache disorder are not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

The medical opinions are against the Veteran's claim.  In March 2005, a VA examiner opined that the Veteran suffered from chronic, tension-type headaches that seemed to be associated with his neck pain and arthritis of the spine.  More recently, a VA examiner has offered the opinion that the Veteran's headaches are cervicogenic/muscle tension headaches that are "most likely caused by and related to cervical spondylosis/ddd with bilateral foraminal stenosis which is age-related."  August 2013 VA Report of Examination.  The 2013 VA examiner specifically rejected the hypothesis that the Veteran's headaches were related to or caused by exposure to toxic agents during either the Veteran's Vietnam service or during his Persian Gulf service.  The August 2013 VA examiner also provided a negative opinion regarding any connection between the Veteran's service-connected disabilities, including specifically PTSD with depression and the Veteran's sinus disability, and the Veteran's current headache disorder.  August 2013 VA Report on Examination ("It is not caused by, related to, secondary to or aggravated by any of the Veteran's service-connected disabilities .").  The examiner provided a comlete, thorough, and convincing rationale for his opinion.  The weight of the medical evidence is firmly against finding that the Veteran's current headache disorder was caused or aggravated by or is otherwise etiologically related to his active service or his service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While the Veteran asserts that the August 2013 VA examination inadequately addressed the issue of aggravation, the examiner specifically addressed the Veteran's assertions and thoroughly discussed his rationale in concluding that the Veteran's allegations of aggravation were not medically sound.  For instance, the VA examiner cited his review of the medical literature that did not support finding any connection between the Veteran's PTSD with depression or sinus disorder and his cervicaogenic/muscle tension headaches.  Moreover, the VA examiner found that the Veteran's headache disorder was a "medical disease with a clear and specific etiology and diagnosis."  The clear import of the VA examiner's multi-page opinion is that, generally, there is an absence of medical evidence supporting the assertion that the Veteran's service-connected conditions either caused or aggravated his headache disorder and, in fact, there is significant and persuasive medical evidence against the assertion.  Neither the Veteran nor his representatives have pointed to medical evidence in support of the aggravation claim that the VA examiner should have considered but did not.  In any event, the VA examiner reviewed the entire claims file and has provided a thoroughly supported and documented negative opinion with respect to secondary service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the August 2013 opinion more than adequate, it finds the opinion convincing.  See Stefl, 21 Vet.  App. at 123-24; Nieves-Rodriguez, 22 Vet. App. at 304; El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The more probative evidence establishes that it is more likely than not that the Veteran's headache disorder is related to a nonservice-connected medical condition, that it is not etiologically to his active service, and that it is not caused by or aggravated by his service-connected disabilities, to include PTSD with depression and a sinus disorder.  Accordingly, entitlement to service connection for a headache disorder, to include as due to an undiagnosed illness or as secondary to a service-connected disability, is denied.  The evidence is not in equipoise and, therefore, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a headache disorder, including due to undiagnosed illness or as secondary to a service-connected disability, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


